     Case 4:21-cr-00009 Document 113 Filed on 08/20/21 in TXSD Page 1 of 18




                             UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF TEXAS
                                  HOUSTON DIVISION


                                                     §
UNITED STATES OF AMERICA,
                                                     §
         Plaintiff,                                  §
                                                     § Cr. No. 4:21cr 009 GCH
    v.                                               §
                                                     §
ROBERT T. BROCKMAN,                                  §
         Defendant.                                  §
                                                     §
                                                     §


          UNITED STATES’ OPPOSITION TO DEFENDANT’S MOTION TO
             EXCLUDE TESTIMONY AND APPOINT MORE EXPERTS




UNITED STATES’ OPPOSITION TO DEFENDANT’S MOTION TO
EXCLUDE TESTIMONY AND APPOINT MORE EXPERTS
Case No.: 4:21-CR-0009-GCH
      Case 4:21-cr-00009 Document 113 Filed on 08/20/21 in TXSD Page 2 of 18



                                              TABLE OF CONTENTS


   I. Introduction ................................................................................................................ 1
   II. The Motion Is the Latest in a String of Bad Faith Attempts to Delay the
       Competency Hearing. ................................................................................................ 2
   III. The Motion Recycles the Bad Faith Claim That Defendant Believed the
        Government’s Experts Were Neutral Court-Appointed Experts. .............................. 3
   IV. The Government’s Experts Conducted Professional and Appropriate Competency
       Examinations. ............................................................................................................ 8
   V. The Request for the Appointment of Additional Experts Is Premature and Will
      Only Ensure Further Delay. ..................................................................................... 10
   VI. Conclusion ............................................................................................................... 13




UNITED STATES’ OPPOSITION TO DEFENDANT’S MOTION TO
EXCLUDE TESTIMONY AND APPOINT MORE EXPERTS
Case No.: 4:21-CR-0009-GCH
       Case 4:21-cr-00009 Document 113 Filed on 08/20/21 in TXSD Page 3 of 18



  I.     Introduction

         The United States opposes Defendant’s motion to prevent the doctors hired by the

United States (the “Government’s Experts”) from testifying and to appoint more experts

(ECF #105, the “Motion”). The Motion stands on the same two legs as Defendant’s

recent motion to compel discovery, claiming first that although the government carries

the burden of proof in competency proceedings, it cannot have its experts examine a

criminal defendant, and second that the Government’s Experts were appointed by the

Court as neutral experts before ambushing Defendant by switching teams. Since neither

of these is correct, the Motion must fail.

         The Motion is just the latest iteration of Defendant’s campaign to delay his

competency hearing, and its claim of ambush is disingenuous. Pursuant to the parties’

agreement, the Government’s Experts were transparently designated by the Court as “the

United States’ experts” in May, and the record reveals that Defendant understood this

was the agreement months beforehand—this was no surprise. After designation, the

Government’s Experts conducted professional and appropriate competency evaluations,

consistent with their decades of experience and the Court’s designation. Now, only after

receiving their reports concluding that Defendant was competent and malingering, and

after the Court denied Defendant’s motion to continue, does Defendant object, asking the

Court to blind itself to the Government’s Experts’ opinions and appoint yet another panel

of experts. The Court should deny the Motion because Defendant’s claims are baseless

and because the Government’s Experts’ opinions and testimony are valuable, and will

help the Court make an informed competency determination in this case.

                                                     1
UNITED STATES’ OPPOSITION TO DEFENDANT’S MOTION TO
EXCLUDE TESTIMONY AND APPOINT MORE EXPERTS
Case No.: 4:21-CR-0009-GCH
          Case 4:21-cr-00009 Document 113 Filed on 08/20/21 in TXSD Page 4 of 18



    II.     The Motion Is the Latest in a String of Bad Faith Attempts to Delay the
            Competency Hearing.

            Defendant did not complain about the Government’s Experts’ evaluations three

months ago when he received the video recordings of their interviews of him. Instead, he

waited to file this most recent attempt to force a continuance until just five weeks before

the hearing, so that the briefing would not be submitted to the Court until one week before

the September 13 competency hearing. This marks Defendant’s third recent attempt to

delay the hearing.

            The first attempt was his request to continue the hearing for eight weeks to account

for the possibility that he might still be suffering delirium resulting from his June hospital

stays. His letter of June 30, ECF #73, claimed that one of his experts believed the

continuance was necessary to allow more time between Defendant’s hospitalization and

further competency examination. At the July 29 hearing, Defendant made the same

arguments. Trans. at 5:12-19, 7:18-22. But when he made those arguments, he concealed

the fact that he had already been evaluated two weeks earlier. See Experts Reports of Drs.

Thomas Guilmette, ECF #101, and Marc Agronin, ECF #102 (exams on July 11, 13 & 14).

Both doctors concluded that Defendant was suffering residual delirium from his

hospitalizations at the time of his July competency exams but denied that the delirium was

a major contributor to his overall presentation. ECF #101 at 63-64, ECF #102 at 37.1


1
  Defendant should not profit from his deception. His omission was material because his
apparent delirium during his July examinations may have rendered his experts’ opinions
invalid. Had Defendant been candid about this in the hearing—had he told the Court that
his experts already evaluated him and were concerned about his delirium’s effect on the
results—the Court might have reasonably granted the continuance. Instead, he opted to
hide it and then produce expert reports that downplayed the delirium. That is the path he
                                                                            (continued...)
                                              2
UNITED STATES’ OPPOSITION TO DEFENDANT’S MOTION TO
EXCLUDE TESTIMONY AND APPOINT MORE EXPERTS
Case No.: 4:21-CR-0009-GCH
       Case 4:21-cr-00009 Document 113 Filed on 08/20/21 in TXSD Page 5 of 18




         The second attempt was his motion to compel discovery. ECF #81. Like the instant

Motion, it relied on the false premise that the government cannot retain its own experts to

evaluate Defendant’s competency.           That this motion’s true objective was to bolster

Defendant’s (then pending) motion to continue was revealed at the status conference.

Trans. at 6:1-7. When the Court asked how the requested discovery would impact

Defendant’s expert reports, Defendant had no answer. Trans. at 25:1-22.

         And now comes this Motion, which recycles the same feigned surprise and legal

argument as the last one.

III.     The Motion Recycles the Bad Faith Claim That Defendant Believed the
         Government’s Experts Were Neutral Court-Appointed Experts.

         The United States previously responded to Defendant’s feigned surprise and legal

arguments, see ECF #89 at 3-9, but now adds another point: Defendant’s view that the

government cannot hire doctors to evaluate him is entirely incompatible with circuit law

requiring the government to carry the burden of proof in competency hearings. See

United States v. Hutson, 821 F.2d 1015, 1018 (5th Cir. 1987). In addition, Defendant’s

previous reply, ECF #94, addressed only the government’s view that the law allows for

the designation of government experts and that government experts are routinely

designated by Courts to conduct competency examinations because, absent such

designation, the government has no way to evaluate a defendant without the defendant’s



chose and, whether or not those reports are now subject to fair criticism because they
depend on invalid testing, Defendant should not be rewarded with another bite at the
apple (and the continuance he has long sought).



                                                     3
UNITED STATES’ OPPOSITION TO DEFENDANT’S MOTION TO
EXCLUDE TESTIMONY AND APPOINT MORE EXPERTS
Case No.: 4:21-CR-0009-GCH
     Case 4:21-cr-00009 Document 113 Filed on 08/20/21 in TXSD Page 6 of 18




consent. But nowhere has Defendant responded to the government’s contention that the

parties agreed to the procedures used in this case, which requires dismissal of

Defendant’s objections as waived.

         Instead, invoking civil case law related to the disqualification of experts who

“switch sides,” the Motion repeats the same disingenuous claim and alleges that the

Government’s Experts were retained as neutral Court-appointed experts before being

“repurposed” as government experts. Motion at 17. This is a refrain from Defendant’s

recent discovery motion which, also feigning surprise that the doctors designated as “the

United States’ experts” were actually the United States’ experts, sought communications

between the prosecution team and its experts “to evaluate the prosecutors’ relationship

with the examining doctors.” ECF #81 at 5. The United States responded that

“Defendant’s feigned surprise that the governments experts are not neutral arms of the

Court adds drama to the Motion [to compel discovery], but it is disingenuous, as revealed

by a docket filled with reference to the “government’s experts.” ECF #89 at 1, see also

id. at 8 (explaining that the parties agreed to the Government’s Experts examining

Defendant and citing examples of both parties and the Court referring to the

Government’s Experts as such on the docket). In his reply, Defendant doubled down

with the drama—saying he needed the communications “to expose to the Court the

improper role of the prosecutors,” ECF #94 at 2—but did not dispute the fact that the

parties agreed to these procedures.

         Defendant’s disingenuity is plain on the docket. See, e.g., Court Order at ECF #59

(adopting Defendant’s proposed order) (“ORDERED that [the Government’s Experts] are
                                                     4
UNITED STATES’ OPPOSITION TO DEFENDANT’S MOTION TO
EXCLUDE TESTIMONY AND APPOINT MORE EXPERTS
Case No.: 4:21-CR-0009-GCH
     Case 4:21-cr-00009 Document 113 Filed on 08/20/21 in TXSD Page 7 of 18




designated as the United States’ experts to conduct the court-ordered psychiatric or

psychological examination”) (emphasis added). And that is not the only example of

Court filings that betray Defendant’s understanding that the Government’s Experts were

always the government’s experts.

         In the United States’ very first filing on competency, it explained competency

procedures in federal court and suggested the following: “As Defendant has already

retained and been evaluated by his experts, the government should have the same

opportunity for its experts to evaluate Defendant. The Court should also appoint its own

expert and/or remand Defendant to one of the BOP facilities that conducts competency

evaluations.” See 20-cr-371-WHA (N.D. Cal.) (“NDCA”) ECF #69 at 2-4. The parties

ultimately agreed not to proceed with both government and court-appointed evaluators,

and the government did not seek a Court-appointed custodial evaluation before the

competency hearing. See ECF #45 at 1-2 (in an unopposed motion, Defendant asked the

Court to “designate the government’s experts to conduct [the statutory examination]”)

(emphasis added). The government’s recent response to Defendant’s discovery motion

listed additional indications that Defendant long understood that he agreed to let the

government’s experts evaluate him. ECF #89 at 8 (citing non-exhaustive list of

Defendant’s references to “the government’s experts”).




                                                     5
UNITED STATES’ OPPOSITION TO DEFENDANT’S MOTION TO
EXCLUDE TESTIMONY AND APPOINT MORE EXPERTS
Case No.: 4:21-CR-0009-GCH
     Case 4:21-cr-00009 Document 113 Filed on 08/20/21 in TXSD Page 8 of 18




         If the filings were not enough, this matter is settled by review of emails between

the prosecution team and Defendant’s attorneys.2 For example:

     • On February 22, 2021, counsel for the government emailed Defendant’s attorneys

          to set up a call “to discuss logistics of our experts’ interview and examination” to

          which Defendant’s attorney responded with an early version of the proposed order

          Defendant ultimately filed and which the Court adopted. Exhibit 1 (emphasis

          added). Even this early draft designates the Government’s Experts as “the United

          States’ experts.” Id. (emphasis added) (highlights in email exhibits 1-5 supplied

          by the United States).

     • On March 1, 2021, counsel for the government emailed a letter to Defendant’s

          attorneys to seek their position on the Government’s Experts’ proposed plan for

          evaluating Defendant. See Exhibit 2. This letter, and the accompanying

          declaration of Dr. Darby explaining the value of the proposed tests, should

          resolve any doubt that Defendant well understood the government was engaged in

          ex parte communications with its experts (the government also submitted

          declarations from Drs. Dietz and Denney in support of its motion to exclude

          Defendant’s attorneys from the examination room, ECF #46). Counsel for

          Defendant replied one week later, agreeing to the proposal and again referring to

          the Government’s Experts as “the government’s experts.” Id. (emphasis added).


2
  Further, had Defendant genuinely believed that the Court sought to appoint neutral
experts, it is inconceivable that he would let the government unilaterally select them. Nor
is it likely that Defendant would remain silent after the government notified him that it
was selecting experts that previously filed affidavits in support of government motions.

                                                     6
UNITED STATES’ OPPOSITION TO DEFENDANT’S MOTION TO
EXCLUDE TESTIMONY AND APPOINT MORE EXPERTS
Case No.: 4:21-CR-0009-GCH
     Case 4:21-cr-00009 Document 113 Filed on 08/20/21 in TXSD Page 9 of 18




     • On March 11, 2021, Dr. Darby advised counsel for Defendant to coordinate

          logistics directly with the centers conducting the PET scan and sleep study. See

          Exhibit 3 at 6. Counsel responded to the prosecution team, writing, “We simply

          cannot be responsible for reaching out to the hospitals, as Dr. Darby proposes . . .

          we look to you and your experts on these issues.” Id. at 5 (emphasis added). In

          two other emails on this thread, both on March 12, defense counsel twice referred

          to Dr. Darby as “the government’s expert” and “your expert.” Id. at 1-2

          (emphasis added). These emails also make it clear that Defendant’s attorneys felt

          they had to go through the prosecution team in order to contact Dr. Darby, further

          revealing their knowledge that he was not an arm of the Court.

     • In a separate email chain on March 12, 2021, counsel for Defendant emailed the

          prosecution team about some confusion about who would pay for the PET scan

          Dr. Darby ordered for Defendant. Counsel again referred to Dr. Darby as “your

          expert.” Exhibit 4 (emphasis added).

     • In a March 30, 2021 email to discuss a new scheduling order, counsel for the

          government requested to add a deadline for Defendant to identify his experts. See

          Exhibit 5. In opposing the request, defense counsel wrote, “We need flexibility to

          address the government’s expert reports before designating our experts. Also

          there is no reason that I can see to set a deadline for Mr. Brockman to be

          examined by any experts that we choose.” Id. (emphasis added).




                                                     7
UNITED STATES’ OPPOSITION TO DEFENDANT’S MOTION TO
EXCLUDE TESTIMONY AND APPOINT MORE EXPERTS
Case No.: 4:21-CR-0009-GCH
      Case 4:21-cr-00009 Document 113 Filed on 08/20/21 in TXSD Page 10 of 18




         That Defendant always knew the Government’s Experts were the government’s

experts is beyond reasonable dispute, and Defendant has not said otherwise. He waived

his objections when he agreed to the designation of the “United States’ experts” to

examine him, and should not now be heard to complain.

IV.      The Government’s Experts Conducted Professional and Appropriate
         Competency Examinations.

         Aside from its basis in bad faith, the Court should also deny the Motion’s request

to preclude the Government’s Experts from testifying because those experts conducted

valuable examinations that will help the Court analyze the competency issues in this case.

The Government’s Experts include experienced and accomplished medical professionals

and competency evaluators, and they conducted professional and appropriate exams in

this case. See Declarations of Drs. Park Dietz and Robert Denney, Exhibits 6 and 7.

That they “probe[d] issues in the criminal case,” Motion at 12, is natural in an evaluation

designed to determine whether a defendant understands the charges against him and can

assist his attorneys in his defense. Denney Decl., Exhibit 6 ¶¶ 10-11; Dietz Decl., Exhibit

7 ¶¶ 6-7. That they did so without his attorneys present was designed to increase the

efficacy of the evaluations, not to mention subject to litigation with this Court ordering

that counsel not be present. See ECF #45 (“Counsel requests permission to be present

with Mr. Brockman during the court-ordered examination by the government’s

designated experts.”) (emphasis added), ECF #46 (USA’s opposition, supported by

declarations from Drs. Dietz and Denney), ECF #59 (Court Order). The importance of

asking specific questions about the issues in the criminal case and exploring Defendant’s


                                                     8
UNITED STATES’ OPPOSITION TO DEFENDANT’S MOTION TO
EXCLUDE TESTIMONY AND APPOINT MORE EXPERTS
Case No.: 4:21-CR-0009-GCH
     Case 4:21-cr-00009 Document 113 Filed on 08/20/21 in TXSD Page 11 of 18




relationship with his attorneys is underlined by the fact that Defendant’s expert asked him

the same types of questions. See Exhibit 8.

         Like his other arguments, Defendant’s complaints about the conduct of these

doctors also appears to be in bad faith. Just as discussed in Section II, supra, the timing

of his complaints is suspicious, coming nearly three months after Defendant received the

recording of these interviews. And the complaints also depend on his feigned claim of

ambush, which was addressed in Section III, supra. The truth is that the parties always

contemplated that Defendant would have to substantively discuss the facts of the case

with the Government’s Experts. That is why the parties agreed (in Defendant’s proposed

order adopted by the Court) that such statements could not be used in the government’s

case in chief at trial. See ECF #45 (proposed order) and ECF #59 (order). Now, in his

continued campaign to delay the competency hearing, Defendant points to that same

language as his basis to call for a Kastigar hearing. Motion at 19, n.9.

         Defendant’s objections seem to have materialized only after the Government’s

Experts filed their opinions, which cut against his claims of both dementia and

incompetence. But however inconvenient to Defendant, the Court deserves the benefit of

the Government’s Experts’ conclusions—the full picture from experts tasked with

following the evidence wherever it led. For example, the Government’s Experts agree

that Defendant has Parkinson’s Disease (“PD”) accompanied by something between age-

related cognitive deficits (normal) and mild cognitive impairment (“PD-MCI”). See ECF

#78 at 15 (Darby: “evidence of [PD-MCI]”), ECF #79 at 33 (Denney: “possible [PD-

MCI]”), ECF #80 at 44 (Dietz: “either age-related memory difficulties or, at worst, [PD-
                                                     9
UNITED STATES’ OPPOSITION TO DEFENDANT’S MOTION TO
EXCLUDE TESTIMONY AND APPOINT MORE EXPERTS
Case No.: 4:21-CR-0009-GCH
         Case 4:21-cr-00009 Document 113 Filed on 08/20/21 in TXSD Page 12 of 18




MCI]”). Although Defendant’s initial motion for a competency hearing hinged on

diagnoses of more debilitating diseases (Parkinson’s Disease with Dementia (“PDD”) and

Dementia with Lewy Bodies (“DLB”)) from a team of Baylor doctors,3 Defendant’s own

treating PD physician’s diagnosis aligns with the Government’s Experts’: PD-MCI.

           The Court should deny the Motion’s request to blind the Court from the

Government’s Experts’ opinions. The Court should receive both their reports and their

testimony in evidence at the competency hearing.

    V.     The Request for the Appointment of Additional Experts Is Premature and
           Will Only Ensure Further Delay.

           As for the Motion’s second request, the United States recognizes that it is the

Court’s prerogative to appoint its own experts, and concedes that another evaluation—

particularly a custodial evaluation—could have been valuable in this case. In fact, the

United States initially sought a procedure that contemplated both sides and the Court

retaining experts. See NDCAL ECF #69 at 2-3. But that is not what the parties ultimately

agreed to after this case was transferred to the Southern District of Texas. See Section III,

supra. To date, no fewer than six experts have evaluated Defendant’s competency (three

government experts and at least the three experts Defendant disclosed).4 Defendant’s


3
 Defendant donated tens of millions of dollars to Baylor College of Medicine, including
a million dollars a few days after he was examined by Dr. Pool. NDCA ECF #69 at 7.
Dr. Dietz notes that Defendant was referred for his Baylor competency evaluator as a
“VIP Dr. Pool patient” needing a “VIP CAPACITY EVAL.” ECF #80 at 42.
4
  This figure includes neither the three other Baylor doctors who wrote letters to defense
counsel discussing their observed limitations that would allegedly prevent Defendant
from assisting his counsel (Drs. Pool, Jankovic, and Yu), see NDCA ECF #64-2 at 72-78,
nor the seven doctors relied on by Drs. Agronin and Guilmette (Drs. Christopher
Whitlow, Thomas Wisniewski, Michael Welner, Elkhonon Goldberg, James Seward,
                                                                              (continued...)
                                              10
UNITED STATES’ OPPOSITION TO DEFENDANT’S MOTION TO
EXCLUDE TESTIMONY AND APPOINT MORE EXPERTS
Case No.: 4:21-CR-0009-GCH
     Case 4:21-cr-00009 Document 113 Filed on 08/20/21 in TXSD Page 13 of 18




attempt to seek further evaluation at this late stage reflects his concern about the content of

the Government’s Experts’ reports, not the identity of the examiners.

         All of the Government’s Experts found Defendant competent, and two of them

diagnosed malingering. ECF #78 at 15 (Darby: “Mr. Brockman has the cognitive

capacities to access and accurately report past memories, to comprehend, manipulate, and

make appropriate judgments regarding questions asked of him, and to understand the

charges against him and the role of his attorneys in defending him against these charges”;

“there are no cognitive deficits that would prevent Mr. Brockman from assisting in his

defense”), ECF #79 at 38 (Denney: “Mr. Brockman may have some mild neurocognitive

deficits, but they do not appear severe enough to eliminate his ability to assist in his

defense”; “Mr. Brockman has demonstrated effectively the ability to confuse examiners

and, possibly even his own counsel. Given this success, and the natural course of

Parkinson’s disease, it is likely he will continue to attempt, what I believe to be a ruse”),

ECF #80 at 44-45 (Dietz: “In 2020 and 2021, Mr. Brockman has grossly exaggerated the

extent of his cognitive impairment whenever he knew he was being tested, on which

basis I conclude he is malingering dementia.”).

         Dr. Dietz based his malingering diagnosis on “three pillars of evidence.” ECF #80

at 44. One pillar is the discrepancy between Defendant’s performance in non-testing

contexts versus when he knows he is being tested. The United States highlighted an

example of this in its first competency filing in this case. See NDCA ECF #69 at 9-11 (at


Timothy Shepherd, and Bernice Marcopulos), ECF #101 at 3-5, ECF #102 at 4-5, nor
Defendant’s treating physician for his PD, Dr. Eugene Lai, who diagnosed PD-MCI.

                                                 11
UNITED STATES’ OPPOSITION TO DEFENDANT’S MOTION TO
EXCLUDE TESTIMONY AND APPOINT MORE EXPERTS
Case No.: 4:21-CR-0009-GCH
     Case 4:21-cr-00009 Document 113 Filed on 08/20/21 in TXSD Page 14 of 18




the same time Defendant’s Baylor team was diagnosing him as severely impaired in

2019, he was waxing eloquent on complex topics during depositions).




And although Defendant’s June 2020 business emails show a CEO in firm control of a

multibillion-dollar company,5 Defendant’s performance on neurocognitive tests have

been consistently (and suspiciously) poor.

         The second pillar is just how remarkably poor those results were when tested by

Dr. Denney, who concluded that a blindfolded person guessing at random would have

achieved a better score than Defendant 92% of the time, suggesting that Defendant had to

know the right answers to purposely select the wrong ones. ECF #79 at 24. Dr.

Denney’s testing put Defendant in the 0.1% demographic-adjusted percentile for

processing speed, id. at 25, and scored Defendant’s memory as worse than any other

person he has ever tested over his 29-year career, much of which was spent at the U.S.

Medical Center in Springfield, Missouri. Id. at 26, Exhibit 6 ¶¶ 3, 12.


5
  Although Defendant’s company has yet to produce emails from after June 2020, this
observation is corroborated by the sworn March 2021 testimony of Defendant’s second-
in-command, the current President of Defendant’s company, who said he had no reason
to doubt Defendant’s mental capacity before Defendant stepped down in November 2020,
only after he was indicted. See ECF #80 at 27.

                                                 12
UNITED STATES’ OPPOSITION TO DEFENDANT’S MOTION TO
EXCLUDE TESTIMONY AND APPOINT MORE EXPERTS
Case No.: 4:21-CR-0009-GCH
      Case 4:21-cr-00009 Document 113 Filed on 08/20/21 in TXSD Page 15 of 18




         The third pillar is the timing of Defendant’s competency-related complaints. It

was just one day after the Bermuda Police Service executed a search warrant on Evatt

Tamine’s (Individual One in the Indictment) house that Defendant reached out to his

urologist to schedule the appointment where, for the first time, one of Defendant’s

doctors would “notice” potential cognitive problems. NDCA ECF #69 at 6.

         Defendant, his attorneys, and his experts cannot explain the gap between

Defendant’s forensic testing performance and his otherwise high functioning

presentation.6 As a result, Defendant’s efforts seem focused on putting as much distance

as he can between the competency hearing and these revealing observations. The Court

should not indulge such tactics. Rather than wait for yet another delay, the Court should

proceed to Defendant’s hearing, where the Court can hear from fact witnesses and experts

from both sides. If the Court is inclined to consider Defendant’s request for the

appointment of more experts, the United States suggests it defers making that decision

until after the September 13 hearing.

VI.      Conclusion

         In sum, the Court should deny the Motion, which is just another delay tactic

supported only by its underhanded (and hollow) allegation of prosecutorial misconduct.

The Court should hear from the Government’s Experts because they are experienced

leaders in their fields who conducted professional and appropriate competency


6
  Defendant remained Chairman and CEO after a company-wide executive reorganization
that occurred two months after Defendant’s counsel informed the government that
Defendant was too mentally impaired to be indicted in this case, and he did not resign his
position as CEO until after his indictment.

                                                 13
UNITED STATES’ OPPOSITION TO DEFENDANT’S MOTION TO
EXCLUDE TESTIMONY AND APPOINT MORE EXPERTS
Case No.: 4:21-CR-0009-GCH
     Case 4:21-cr-00009 Document 113 Filed on 08/20/21 in TXSD Page 16 of 18




examinations in this case. Their opinions will assist the Court and subject the defense

expert reports to the rigors of the adversarial process. Finally, although the United States

would normally decline to take a position on whether the Court exercises its discretion to

appoint its own experts, the procedural backdrop counsels against doing so right now.

After the competency hearing begins, the Court will have a better idea of which issues—

if any—need further illumination and would benefit from further expert evaluation.

         As the last status hearing made clear, Defendant fails to appreciate that a

competency hearing is no ordinary adversarial hearing. Instead, it is designed to ensure

that the Court, as factfinder, can make a fully informed decision, based on all available

information. The Court should welcome the opinions and testimony of the Government’s

Experts, who will bring their decades of experience to bear on the issues presented, and

the Court should table Defendant’s request for the appointment of additional examiners

until after the competency hearing.




                                                 14
UNITED STATES’ OPPOSITION TO DEFENDANT’S MOTION TO
EXCLUDE TESTIMONY AND APPOINT MORE EXPERTS
Case No.: 4:21-CR-0009-GCH
     Case 4:21-cr-00009 Document 113 Filed on 08/20/21 in TXSD Page 17 of 18




Respectfully submitted this 20th day of August 2021,


                                                      DAVID A. HUBBERT
                                                      Acting Assistant
                                                      Attorney General
                                                      Tax Division


                                                      /s/ Christopher Magnani
                                                      COREY J. SMITH
                                                      Senior Litigation Counsel
                                                      Department of Justice
                                                      Tax Division
                                                      Mass Bar No. 553615
                                                      corey.smith@usdoj.gov
                                                      Tele: (202) 514-5230
                                                      LEE LANGSTON
                                                      CHRISTOPHER MAGNANI
                                                      Trial Attorneys
                                                      Department of Justice
                                                      Tax Division
                                                      Attorneys for United States of America




                                                 15
UNITED STATES’ OPPOSITION TO DEFENDANT’S MOTION TO
EXCLUDE TESTIMONY AND APPOINT MORE EXPERTS
Case No.: 4:21-CR-0009-GCH
     Case 4:21-cr-00009 Document 113 Filed on 08/20/21 in TXSD Page 18 of 18




                                  Certificate of Service

        I the undersigned do hereby certify that on August 20, 2021, I electronically
filed the foregoing with the Clerk of Court using the ECF electronic filing system,
which will send notice of electronic filing to Defendant’s counsel of record.

                                                      /s/ Christopher Magnani
                                                      Trial Attorney
                                                      Department of Justice
                                                      Tax Division
                                                      christopher.magnani@usdoj.gov
                                                      (202) 307-6408




                                                 16
UNITED STATES’ OPPOSITION TO DEFENDANT’S MOTION TO
EXCLUDE TESTIMONY AND APPOINT MORE EXPERTS
Case No.: 4:21-CR-0009-GCH
